Gary G. Colbath
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: gary_colbath@fd.org

Counsel for Defendant Seksan Kumtong


                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,                       Case No. 3:20-mj-00054-MMS-1
                      Plaintiff,                MOTION FOR EXPEDITED
       vs.                                      CONSIDERATION

SEKSAN KUMTONG,
                      Defendant.


       Defendant Seksan Kumtong, through counsel, Gary G. Colbath, Assistant Federal

Defender, moves this Court for expedited consideration of the principal motion requesting

a continuance of the hearing filed at Doc. 10. Counsel’s declaration in support of this

motion is submitted herewith.

       DATED at Anchorage, Alaska this 11th day of February, 2020.

                                              Respectfully submitted,
                                              FEDERAL PUBLIC DEFENDER
                                              FOR THE DISTRICT OF ALASKA

                                              /s/ Gary G. Colbath
                                              Gary G. Colbath
                                              Assistant Federal Defender




        Case 3:20-mj-00054-MMS Document 11 Filed 02/11/20 Page 1 of 2
                 Certificate of Service:
I hereby certify that I electronically filed the foregoing
and any attachments with the Clerk of Court for the
United States District Court for the District of Alaska
by using the district’s CM/ECF system on February
11, 2020. All participants in this case are registered
CM/ECF users and will be served by the district’s
CM/ECF system.
/s/ Gary G. Colbath




United States v. Seksan Kumton
Case No. 3:20-mj-00054-MMS-1                                              Page 2



          Case 3:20-mj-00054-MMS Document 11 Filed 02/11/20 Page 2 of 2
